DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments, see pages 7-11, filed 02/22/2022, with respect to claims 1-3, 5-19 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 rejections of 09/22/2021 has been withdrawn. 


Allowable Subject Matter
Claims 1-3, 5-19 are allowed.

Regarding claim 1, de Boer et al. (US Patent 9,845,790 B2) discloses a method for operating a wind turbine (abstract) comprising: controlling the wind turbine, in partial load when wind speed is below a rated wind speed, using a rotor speed curve (Fig. 3, Fig. 4) that defines a rotor speed for a respective operating point of the wind turbine (7:46-61) and using a common pitch angle (7:46-61), wherein the wind turbine includes a rotor (1004) operable with variable rotor speed and having rotor blades with adjustable pitch angles (7:46-61), wherein the adjustable pitch angles are represented by the common pitch angle, and wherein the wind turbine produces electrical power from wind and the wind causes rotor thrust, acting on the rotor, the depends on the rotor speed and the common pitch angle(3:55-end demonstrates that rotor thrust is understood in the disclosure as there is shutdown procedure in the event that there is more wind than the rotor can reasonably sustain), wherein; during the partial load and in a normal operational mode when the operation of the wind turbine is not 
However; de Boer et al. nor any of the other prior art of record teach or suggest:
“wherein: operation of the rotor is associated with a power coefficient, a relationship between the power coefficient and a rotor thrust coefficient is defined as an optimization criterion, and the throttled rotor speed curve is configured such that the optimization criterion is maximized.”
Claims 2 and 5-15 depend on claim 1 and are therefore allowable.

Regarding claim 16, de Boer et al. discloses a first wind turbine comprising: a rotor (1004) operable with variable rotor speed (Fig. 4) and having rotor blades with adjustable pitch angles, the pitch angled being represented by a common pitch angle (Fig. 4), and a generator (1002) configured to generate electrical power from wind (10: 59-64), wherein: the wind causes a rotor thrust that acts on the rotor and that depends on the rotor speed and the common pitch angle, a wind turbine controller (1006) is configured to operate the wind turbine such that in partial load, when the wind is below rated wind speed, the first wind turbine is controlled using a rotor speed curve, defining the rotor speed for a respective operating point of the first wind turbine (Fig. 9), during the partial load an in a normal operational mode when the operation of the first wind turbine is not throttled (Fig. 4), a normal rotor speed curve is used as the rotor speed curve and a normal common pitch angle (alpha_1, alpha_2, alpha_3) is used as the common pitch angle, and during the partial load and in a throttled operational mode when the rotor thrust is to be limited, a throttled rotor speed curve, different to the normal rotor 
However; de Boer et al. nor any of the other prior art of record teach or suggest:
“wherein: operation of the rotor is associated with a power coefficient, a relationship between the power coefficient and a rotor thrust coefficient is defined as an optimization criterion, and the throttled rotor speed curve is configured such that the optimization criterion is maximized.”
Claims 17-19 depend on claim 16 and are therefore allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871. The examiner can normally be reached Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745